Case 19-31717-sgj11 Doc 110 Filed 07/18/19            Entered 07/18/19 17:18:45        Page 1 of 16



   Stephen A. McCartin (TX 13374700)
   Mark C. Moore (TX 24074751)
   FOLEY GARDERE
   Foley & Lardner LLP
   2021 McKinney Avenue, Suite 1600
   Dallas, TX 75201
   Telephone: (214) 999-3000
   Facsimile: (214) 999-4667
   smccartin@foley.com
   mmoore@foley.com

   PROPOSED COUNSEL TO DEBTOR
   AND DEBTOR-IN-POSSESSION

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

   In re:                                         §   Chapter 11
                                                  §
   FRANKIE V’S KITCHEN, LLC.                      §   Case No.: 19-31717
                                                  §
                  Debtor.                         §

                 MOTION TO APPROVE SETTLEMENT AGREEMENT

       Frankie V’s Kitchen, LLC, as debtor and debtor in possession (the “Debtor”), files this

Motion to Approve Settlement Agreement (the “Motion”) by and between the Debtor, the Official

Committee of Unsecured Creditors (the “Committee”), Agneto Holdings, LLC (“Agneto”) and

Jeffrey Franco (“Franco”) (collectively, the “Parties”).

                                           I.
                                   EXECUTIVE SUMMARY

       1.      On July 17, 2019, the Debtor filed a motion for authority to sell substantially all of

its assets to the proposed purchaser for $2.5 million (the “Sale Motion”).The Committee filed an

objection to the Sale Motion.




MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
DEBTOR, COMMITTEE, AND AGNETO PARTIES                                                         Page 1
Case 19-31717-sgj11 Doc 110 Filed 07/18/19          Entered 07/18/19 17:18:45        Page 2 of 16



       2.      On June 27, 2019, the Committee filed a motion for the appointment of a Chapter

11 Trustee (the “Trustee Motion”). The Debtor filed an objection and response to the Trustee

Motion.

       3.      The Amegy Senior Secured Loan is now owned by Agneto, which is wholly owned

by Mr. Franco. Mr. Franco is the Debtor’s largest equity owner and a member of the Debtor’s

board of directors.

       4.      The Parties have now resolved their disputes pursuant to the terms and conditions

of the Settlement Agreement attached hereto as Exhibit A. Accordingly, the Sale Motion was

granted by this Court on July 17, 2019.

       5.      This Motion requests approval of the Settlement Agreement.


                                           II.
                                JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157. Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409.

                                              III.
                                          BACKGROUND
A.     The Chapter 11 Case

       7.        On May 20, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtor

remains in possession of its property and is managing its business as debtor-in-possession pursuant

to Sections 1107(a) and 1108 of the Bankruptcy Code.

       8.      The Debtor continues to operate and to manage its business as a “debtor-in

possession” pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner

MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
DEBTOR, COMMITTEE, AND AGNETO PARTIES                                                       Page 2
Case 19-31717-sgj11 Doc 110 Filed 07/18/19             Entered 07/18/19 17:18:45          Page 3 of 16



has been appointed in the chapter 11 case pursuant to section 1104 of the Bankruptcy Code. On

June 3, 2019, the US Trustee appointed the Committee comprising of Dianne Betts, Liberty Carton

Co., and Thomas Max Nygaard McNutt IV Trust.

       9.      Additional details concerning the Debtor, its operational history and capital

structure, and the circumstances that led to the filing of this chapter 11 case can be found in the

First Day Declaration of Steve Solomon (the “First Day Declaration”) filed at Docket No. 11.

B.     The Senior Secured Loan

       10.     Zions Bancorporation, N.A. d/b/a Amegy Bank (“Amegy”) loaned the Debtor

approximately $2,500,000 (the “Senior Secured Loan”) prior to the Petition Date, secured by a

first priority, perfected security interest in substantially all of the Debtor’s assets. Mr. Franco, the

Debtor’s largest investor and a Board member, guaranteed the Senior Secured Loan.

       11.     This Court has entered two interim orders authorizing the Debtor’s use of cash

collateral, which granted Amegy certain post-petition replacement liens and other adequate

protection (Docket Nos. 33 and 70, together, the “Cash Collateral Orders”).

       12.     On July 2, 2019, Amegy assigned the Senior Secured Loan and Amegy’s rights and

protections under the Cash Collateral Orders to Agneto, which is wholly owned by Franco.

Accordingly, Agneto is now the owner and holder of the Senior Secured Loan.

C.     The Settlement

       13.     On June 27, 2019, the Committee filed a Motion to Appoint Trustee (the “Trustee

Motion”). The Debtor filed an objection and response opposing the appointment of a Chapter 11

Trustee.




MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
DEBTOR, COMMITTEE, AND AGNETO PARTIES                                                            Page 3
Case 19-31717-sgj11 Doc 110 Filed 07/18/19            Entered 07/18/19 17:18:45         Page 4 of 16



       14.     On or about July 3, 2019, Casa Verde Foods, LLC (“Purchaser”) sent the Debtor

a letter of intent to purchase substantially all of the Debtor’s assets, excluding cash, accounts

receivable, and claims and causes of action, for $2,500,000.

       15.     On July 3, 2019, the Debtor filed its motion for authority to sell substantially all of

its assets to the Purchaser (the “Sale Motion”), which was set for an expedited hearing on July 17,

2019 at 9:30 A.M. (the “Sale Hearing”). The Committee filed it objection to the Sale Motion.

       16.     At the Sale Hearing, the Parties announced that they have reached a settlement of

their disputes. Based on the settlement, the Committee withdrew its objection to the Sale Motion,

and the Court granted the Sale Motion.

       17.     The Settlement Agreement is the result of extensive negotiations between the

Parties to resolve the various disputes between the Parties concerning the Trustee Motion and the

Sale Motion. The purpose of this motion is to seek that approval of the Settlement Agreement.

                                          IV.
                                 PROPOSED SETTLEMENT

       18.     Following extensive negotiation, the Parties reached a settlement that will

compromise, settle, and release all causes of action owned by or that could have been asserted by

the Debtors or the Committee against the Parties and their affiliates; allow for the administration

of the estate, and a substantial recovery for unsecured creditors. A true and correct copy of the

Settlement Agreement is attached hereto as Exhibit A.

       19.     The Settlement offers a number of benefits and is in the best interests of the

Debtor’s estate and its creditors. The Settlement, among other things: (a) facilitated the approval

and expeditious closing on the Sale, which maximizes the value of the Debtor’s business as a going

concern; provides substantial value to the Debtor’s estate and unsecured creditors in the form of

the Settlement Carveout, (b) provides for the subordination of sizable unsecured claims under Mr.

MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
DEBTOR, COMMITTEE, AND AGNETO PARTIES                                                          Page 4
Case 19-31717-sgj11 Doc 110 Filed 07/18/19               Entered 07/18/19 17:18:45        Page 5 of 16



Franco’s unsecured notes and deficiency claims under the Agneto Senior Secured Loan, (c)

provides for a final resolution of claims owned by or that could be asserted by the Debtor and its

estate against the Parties, and (d) provides critical use of cash collateral to facilitate the

continuation of winding down of the Debtor’s operations, the Sale, and sufficient funds to pay

projected administrative expenses of the estate.

                                               V.
                                       RELIEF REQUESTED

       20.     Pursuant to this Motion, and in accordance with Bankruptcy Rule 9019(a), the

Debtor respectfully requests that the Court enter an order approving this Settlement.

                                         VI.
                               ARGUMENT AND AUTHORITIES

       21.     This Court has the right and the power to approve the Settlement. See 11 U.S.C. §

105; FED. R. BANKR. P. 9019. In pertinent part, Bankruptcy Rule 9019(a) provides “[o]n motion

by the trustee and after notice and a hearing, the court may approve a compromise or settlement.”

FED. R. BANKR. P. 9019(a). Section 105(a) of the Bankruptcy Code further provides:

               The court may issue any order, process, or judgment that is
               necessary or appropriate to carry out the provisions of this title. No
               provision of this title providing for the raising of an issue by a party
               in interest shall be construed to preclude the court from, sua sponte,
               taking any action or making any determination necessary or
               appropriate to enforce or implement court orders or rules, or to
               prevent an abuse of process.1

       22.     The Debtor believes that the Settlement is in the best interests of its estate and its

creditors under the circumstances; thus, it should be approved. Settlements and compromises are

a “normal part of the process of reorganization.”2 The Supreme Court of the United States has



1
       11 U.S.C. § 105.
2
       Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106, 130 (1939).

MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
DEBTOR, COMMITTEE, AND AGNETO PARTIES                                                          Page 5
Case 19-31717-sgj11 Doc 110 Filed 07/18/19                Entered 07/18/19 17:18:45            Page 6 of 16



further said: “[i]n administering [Bankruptcy] Proceedings in an economical and practical manner,

it will often be wise to arrange the settlement of claims as to which there are substantially and

reasonable doubts.”3 Settlements are “desirable and wise methods of bringing [closure] to . . .

proceedings otherwise lengthy, complicated and costly.”4

       23.      Under Bankruptcy Rule 9019(a), this Court may approve a compromise or

settlement “on motion by the trustee and after a hearing on notice to creditors, the debtor and

indenture trustee . . . .”5 “In conducting a hearing under Rule 9019(a), the bankruptcy court is to

determine whether the proposed compromise is fair and equitable, and in the best interests of the

bankruptcy estate.”6 In making this determination, a bankruptcy court is required to apprise itself

“of all facts necessary for an intelligent and objective opinion of the probabilities of ultimate

success should the claim be litigated.”7 To determine whether a settlement should be approved

under 9019, the Court should:

                form an educated estimate of the complexity, expense, and likely
                duration of such litigation, the possible difficulties of collecting on
                any judgment which might be obtained, and all other factors relevant
                to a full and fair assessment of the wisdom of the proposed
                compromise. Basic to this process in every instance, of course, is
                the need to compare the terms of the compromise with the likely
                rewards of the litigation.8

       24.      The decision whether to approve a particular settlement within the discretion of the

bankruptcy court. “It must be remembered that the evaluation of any lawsuit is quite problematic



3
       Protective Comm. of Stockholders of TMT Trailer Ferry, Inc. v. Anderson (In re TMT Trailer Ferry, Inc.),
       390 U.S. 414, 424 (1968), on remand, TMT Trailer Ferry, Inc. v. Kirkland, 471 F.2d 10 (5th Cir. 1972).
4
       Matter of Jackson Brewing Co., 624 F.2d 599, 602 (5th Cir. 1980).
5
       Protective Comm. For Indep. Stockholders of TMT Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968).
6
       Id.
7
       Id.
8
       Id. at 424-25.

MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
DEBTOR, COMMITTEE, AND AGNETO PARTIES                                                                   Page 6
Case 19-31717-sgj11 Doc 110 Filed 07/18/19                 Entered 07/18/19 17:18:45             Page 7 of 16



and calls for a significant degree of speculation.”9 A reviewing court will uphold the approval of

a settlement if it is the result of “an adequate and intelligent consideration of the merits of the

claims, the difficulties of pursuing them, the potential harm to the debtor’s estate caused by delay,

and the fairness of the terms of the settlement.”10

       25.     The Fifth Circuit has adopted the following factors to consider in evaluating the

propriety of a proposed settlement or compromise:

               a.       The probability of success in the litigation, with due
                        consideration for the uncertainty in fact and law;

               b.       the complexity and likely duration of the litigation and any
                        attendant expense, inconvenience and delay; and

               c.       all other factors bearing on the wisdom of the compromise.11

       26.     Probability of Success on the Merits. The Sale Proceeds (or at least a substantial

portion thereof) are arguably subject subject to the Senior Secured Loan and, therefore, without

the Settlement, the Sale Proceeds would go to the estate or any of the unsecured creditors.

Accordingly, the Debtor would have no ability to pursuing any potential claims of the estate in

light of the cost of such pursuit. By contrast, the Settlement provides substantial benefit to the

Debtor’s estate in terms of additional funds that the Debtor will receive as Administrative Cash

Collateral Reserve, the funds the Debtor’s creditors will receive from the Unsecured Cash

Collateral Reserve and as beneficiaries of the Unsecured Trust.

       27.     Complexity, Expense, and Likely Duration of the Litigation. If the Debtor were

responsible to analyze and litigate the claims outside of the Settlement, the litigation could last a




9
       Texas Extrusion Corp. v Lockheed Corp. (In re Texas Extrusion Corp.), 844 F.2d 1142, 1159 (5th Cir. 1988).
10
       TMT Trailer Ferry, Inc., 390 U.S. at 434.
11
       Matter of Jackson Brewing Co., 624 F.2d 599, 602 (5th Cir. 1980).

MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
DEBTOR, COMMITTEE, AND AGNETO PARTIES                                                                    Page 7
Case 19-31717-sgj11 Doc 110 Filed 07/18/19             Entered 07/18/19 17:18:45          Page 8 of 16



significant amount of time and would be burdensome on the estate due to the substantial litigation

expenses that come with it. The Settlement provides the estate with the ability to benefit from any

causes of action without having to bear the expense of litigation those causes of action because the

Settlement preserves the estate’s causes of action and provide unsecured creditors a 10% interest

in any recovery on such claims through the Unsecured Trust and Litigation Trust. Accordingly,

the Debtor believes that it has appropriately accounted for the expense and likely duration of

litigating its Claims subject to the Settlement.

        28.     Other Facts and Circumstances Bearing on the Wisdom of the Settlement. The

Settlement benefits the Debtor’s estate and its creditors because it (a) facilitates the expeditious

closing on the Sale, which maximizes the value of the Debtor’s business as a going concern;

provides substantial value to the Debtor’s estate and unsecured creditors in the form of the

Settlement Carveout; (b) provides the subordination of sizable unsecured claims under Mr.

Franco’s unsecured notes and deficiency claims under the Agneto Secured Claims; (c) provides

for a final resolution of claims owned by or that could be asserted by the Debtor and its estate

against the Parties; and (d) provides critical cash collateral funding to facilitate the continuation of

the Debtor’s operations to permit the Sale, ensuring that the Debtor has sufficient liquidity to pay

payroll obligations, repair storm damage to its facilities, that would otherwise constitute

administrative expenses of the estate. Finally, the Settlement is the result of arms-length, good-

faith, and extensive negotiations by and between the Debtor, the Committee, and the Parties, all of

whom were represented by separate counsel throughout. Accordingly, the Debtor believes that the

Settlement is in the best interests of its estate under the circumstances and serves the “paramount

interests” of its creditors.




MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
DEBTOR, COMMITTEE, AND AGNETO PARTIES                                                            Page 8
Case 19-31717-sgj11 Doc 110 Filed 07/18/19            Entered 07/18/19 17:18:45         Page 9 of 16



                                             VII.
                                          CONCLUSION

       WHEREFORE, based upon the foregoing, the Debtor respectfully requests this Court

approve the Settlement, enter the proposed order attached to this Motion, and for such further relief

as this Court deems proper.

DATED: July 18, 2019                           Respectfully submitted by:

                                               /s/ Mark C. Moore
                                               Stephen A. McCartin (TX 13374700)
                                               Mark C. Moore (TX 24074751)
                                               FOLEY GARDERE
                                               Foley & Lardner LLP
                                               2021 McKinney Avenue, Suite 1600
                                               Dallas, TX 75201
                                               Telephone: (214) 999-3000
                                               Facsimile: (214) 999-4667
                                               smccartin@foley.com
                                               mmoore@foley.com

                                               PROPOSED COUNSEL TO DEBTOR AND
                                               DEBTOR-IN-POSSESSION



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on July 18, 2019, a true and correct copy of the foregoing document was
served electronically by the Court’s PACER system.


                                               /s/ Mark C. Moore
                                               Mark C. Moore




MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
DEBTOR, COMMITTEE, AND AGNETO PARTIES                                                          Page 9
Case 19-31717-sgj11 Doc 110 Filed 07/18/19   Entered 07/18/19 17:18:45   Page 10 of 16



                                    EXHIBIT A




 MOTION TO APPROVE SETTLEMENT BY AND BETWEEN
 DEBTOR, COMMITTEE, AND AGNETO PARTIES                                        Page 10
Case 19-31717-sgj11 Doc 110 Filed 07/18/19             Entered 07/18/19 17:18:45     Page 11 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:

 FRANKIE V’S KITCHEN, LLC,                            Case No. 19-31717

                    Debtor.                           Chapter 11


                        SETTLEMENT AGREEMENT AND STIPULATION

                                             I. Recitals

         1.      On May 20, 2019 (the “Petition Date”), Frankie V’s Kitchen, LLC (the “Debtor”)
 filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States
 Bankruptcy Court for the Northern District of Texas, Dallas Division (the “Court”).

         2.      Prepetition, Zions Bancorporation, N.A. d/b/a Amegy Bank (“Amegy”) loaned
 the Debtor approximately $2,500,000 (the “Senior Loan”) secured by a first priority, fully
 perfected lien in substantially all of the Debtor’s assets (the “Senior Lien”). Mr. Jeffrey Franco,
 the Debtor’s largest investor and the Chairman of its Board, guaranteed the Senior Loan. Post-
 petition, the Court entered three interim orders authorizing the Debtor’s use of cash collateral
 subject to the Senior Lien, which granted Amegy post-petition certain replacement liens and
 other adequate protection [Docket Nos. 33 and 70] (together, the “Cash Collateral Orders”).

         3.    On July 2, 2019, Amegy assigned the Senior Loan, the Senior Lien, and Amegy’s
 rights and protections under the Cash Collateral Orders to Agneto Holdings, LP (“Agneto”)
 [Docket No. 82]. Accordingly, Agneto now holds the Senior Loan, the Senior Lien and related
 secured claims and rights to adequate protection, including the Adequate Protection Lien (as
 defined in the Cash Collateral Orders) and the Prepetition Adequate Protection Superpriority
 Claim (as defined in the Cash Collateral Orders) (together with all rights, claims and interests,
 the “Agneto Secured Debt” secured by the “Agneto Secured Liens”).

         4.     On June 3, 2019, the U.S. Trustee appointed the Official Committee of Unsecured
 Creditors (the “Committee”) comprising of Dianne Betts, Liberty Carton Co., and Thomas Max
 Nygaard McNutt IV Trust. On June 27, 2019, the Committee filed a Motion to Appoint Trustee
 [Docket No. 67] (the “Trustee Motion”). The Debtor objected to the Trustee Motion. The Court
 set the Trustee Motion and the Debtor’s objection for hearing on July 3, 2019 (the “Trustee
 Hearing”).

         5.     On July 3, 2019, Casa Verde Foods LLC presented the Debtor with an offer to
 purchase the Debtor’s business assets (the “Sale”) for a total purchase price of $2.5 million (the
 “Sale Proceeds”). On the same day, the Debtor filed a motion to approve the Sale [Docket No.
 83] (the “Sale Motion”). The Court set the Sale Motion for hearing on July 17, 2019 (the “Sale
 Hearing”).


                                                  1
 4829-8898-3965.2
Case 19-31717-sgj11 Doc 110 Filed 07/18/19               Entered 07/18/19 17:18:45      Page 12 of 16



         6.     On July 3, 2019, the Committee, Agneto, Mr. Franco and the Debtor (together,
 the “Parties”) engaged in extensive arms-length negotiations and reached a proposed settlement
 to resolve the Trustee Motion, the Debtor’s objection, and to facilitate the expedited closing on
 the Sale. The Parties announced the basic terms of the settlement on the record during the
 Trustee Hearing, subject to documentation and the Court’s approval. This Settlement Agreement
 and Stipulation (the “Agreement”) documents the terms of the Parties’ settlement, subject to
 approval of the Court under Federal Rule of Bankruptcy Procedure 9019.

                                                II. Terms

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
 agreements contained herein, the Parties hereby agree as follows:

         1.       Trustee Motion. The Committee shall continue any further hearing on the
 Trustee Motion until after final Court approval or denial of this Agreement or until such time as
 it appears that the Sale will not close. Upon final Court approval of the Agreement and closing of
 the Sale, the Committee shall withdraw the Trustee Motion and agree not to reassert it. The
 Committee agrees to not oppose the Debtor’s retention of Steve Solomon as Chief Restructuring
 Officer.

        2.      Sale Approval and Closing. This Agreement is fully contingent on the Sale
 closing at a price of at least $2.5 million. The Parties agree to support and work cooperatively
 toward Court approval of the Sale Motion at the Sale Hearing and an expeditious Sale closing.
 At the Sale Closing, the Agneto Secured Liens will attach to the Sale Proceeds pursuant to the
 Sale Order which Sale Proceeds will constitute Agneto’s Cash Collateral to be used as follows
 under this Agreement:

                    a. Contingent upon the execution of the releases set forth in section 2(d) below,
                       $1,000,000.00 (one million dollars) plus 50% of unencumbered Sale Proceeds
                       in excess of $3,000,000.00 (three million dollars) shall be escrowed by the
                       Debtor in a separate DIP account (the “Unsecured Cash Collateral Reserve”)
                       to fund the Unsecured Trust (as defined below). The Unsecured Cash
                       Collateral Reserve will become unencumbered property of the Debtor’s estate
                       transferred by Agneto to, and earmarked for the benefit of, general unsecured
                       creditors of the Debtor, excluding Released Parties (defined below), to either
                       be distributed under the Plan (defined below) or otherwise treated and
                       distributed as may be appropriate for the exclusive benefit of general
                       unsecured creditors of the Debtor, excluding Released Parties (defined
                       below) (and, in the event of a conversion of the Bankruptcy Case, for potential
                       Chapter 7 administrative claims);

                    b. $909,000.00 (nine-hundred-nine-thousand dollars) plus 50% of unencumbered
                       Sale Proceeds in excess of $3,000,000.00 (three million dollars) shall be
                       distributed to Agneto to be applied to reduce the Agneto Secured Debt
                       balance;




                                                     2
 4829-8898-3965.2
Case 19-31717-sgj11 Doc 110 Filed 07/18/19               Entered 07/18/19 17:18:45       Page 13 of 16



                    c. The remaining Sale Proceeds will be held by the Debtor subject to the Agneto
                       Secured Liens as Agneto’s Cash Collateral to be used in accordance with this
                       Agreement (the “Administrative Cash Collateral Reserve”); and

                    d. In partial consideration of and in exchange for the Unsecured Cash Collateral
                       Reserve in subsection (a), the Debtor, its estate, and the Committee shall
                       execute a release to the fullest extent allowed by law, of Agneto, Mr. Franco
                       and each of their affiliates, members, officers, partners, directors, agents,
                       employees, successors and attorneys.

         3.    Confirmation of a Liquidating Plan. The Parties agree to support expeditious
 confirmation of a joint chapter 11 plan of liquidation (the “Plan”) that will provide as follows
 (the “Plan Terms”):

                    a. The payment to Agneto of all funds remaining in the Administrative Cash
                       Collateral Reserve and any remaining Cash Collateral, including any unspent
                       “Carve-Out” (as defined in the Cash Collateral Order) funds, after payment in
                       full of all agreed expenses in any Cash Collateral Order and related budget, to
                       the extent allowed and subject to all rights to contest the same;

                    b. The formation of a post-confirmation unsecured creditor trust (the “Unsecured
                       Trust”) to be administered by a trustee (the “Unsecured Trustee”) selected by
                       the Committee. The Unsecured Trustee will administer the Unsecured Trust
                       for the benefit of all prepetition priority (excluding Bankruptcy Code §
                       503(b)(9)) and non-priority unsecured Claims (as defined in the Bankruptcy
                       Code) allowed against the Debtor. The Plan shall assign and transfer to the
                       Unsecured Trust, pursuant to Bankruptcy Code § 1123(b), free and clear of all
                       liens, claims and encumbrances: (i) the Unsecured Cash Collateral Reserve,
                       (ii) a non-voting beneficial interest (net of expenses and secured claims) in ten
                       percent (10%) of the Liquidation Trust; and (iii) the Debtor’s and estate’s
                       avoidance actions under Chapter 5 of the Bankruptcy Code, excluding any
                       such claims against (1) the Released Parties (defined below); (2) any current
                       or former officer or director of the Debtor; and (3) any claims to avoid liens or
                       security interests. Agneto and Franco agree to subordinate any unsecured
                       claims they hold such that these claims will not share in the Unsecured Trust
                       until all other allowed unsecured claims are paid in full.

                    c. The formation of a post-confirmation liquidating trust (the “Liquidation
                       Trust”) to be administered by Mr. Solomon as trustee (the “Liquidation
                       Trustee”) with sole authority. The Committee will not oppose the appointment
                       of Mr. Solomon as Liquidation Trustee. The Plan shall assign and transfer to
                       the Liquidation Trust, pursuant to Bankruptcy Code § 1123(b) and subject to




                                                     3
 4829-8898-3965.2
Case 19-31717-sgj11 Doc 110 Filed 07/18/19                      Entered 07/18/19 17:18:45               Page 14 of 16



                        the Agneto Secured Liens, the following assets: (i) all Causes of Action1; (ii)
                        any proceeds of any Causes of Action; (iii) the proceeds or right to collect
                        from any and all available insurance policy, including without limitation, any
                        directors’ and officers’ insurance policies and any business interruption
                        insurance policies; and (iii) any other assets of the Debtor not assigned to the
                        Unsecured Trust. With regard to the prosecution of the Causes of Action, the
                        Liquidation Trustee shall be a statutory representative of the Estate pursuant
                        to 11 U.S.C. § 1123(b)(3)(B) and have all rights and powers that a chapter 11
                        trustee, creditors committee, or similar official would have in pursuit of such
                        Causes of Action.

                    d. The Liquidation Trustee shall distribute the Liquidation Trust’s proceeds in
                       the following priority: (i) first to pay the expenses of the Liquidation Trust,
                       (ii) second, to pay for the release and settlement of the Agneto Secured Liens;
                       (iii) third, split as follows: ten percent (10%) to the Unsecured Trust on
                       account of its beneficial interest, and all remaining interest and funds to
                       Agneto, its successors and assigns.

                    e. A Plan release, exculpation and injunction, to the fullest extent allowed by
                       law, by the Debtor, its estate, and the Committee of Agneto, Mr. Franco, Mr.
                       Solomon and each of their affiliates, members, officers, partners, directors,
                       agents, employees, successors and attorneys (the “Released Parties”).

                    f. A Plan release, exculpation and injunction, to the fullest extent allowed by law
                       for the Released Parties by the “Additional Releasing Parties” defined as: (i)
                       all holders of Claims who vote to accept the Plan but do not opt out of the
                       releases on the ballot, (ii) holders of Claims that are unimpaired under the
                       Plan; (iii) holders of Claims whose vote to accept or reject the Plan is solicited
                       but who do not vote to either accept or reject the Plan; and (iv) holders of
                       Claims who vote to reject the Plan but do not opt out of the releases on the
                       ballot.


 1
  “Causes of Action” means any action, cause of action, suit, account, controversy, agreement, promise, right to legal
 remedies, right to equitable remedies, right to payment, and Claim, whether known or unknown, reduced to
 judgment, not reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
 undisputed, secured, unsecured and whether asserted or assertable directly or indirectly or derivatively, in law,
 equity or otherwise, including (a) avoidance action or other Claims under chapter 5 of the Bankruptcy Code against
 (i) any lien or secured Claim holder and (ii) any “insider” of the Debtor as defined by the Bankruptcy Code other
 than those insiders released pursuant to the Plan and any non-insider secured claims; (b) Claims involved in civil
 actions identified in the Debtor’s Statement of Financial Affairs; (c) other damages (general, exemplary, or both)
 relating to or based on (i) fraud, negligence, gross negligence, willful misconduct, or any tort actions, (ii) violations
 of federal or state securities laws, (iii) violations of applicable corporate or partnership laws, (iv) breaches of
 fiduciary or agency duties, or (v) causes of action based on alter ego or other liability theories; (vi) based on any
 other Claim of the Debtor, to the extent not specifically compromised or released pursuant to this Agreement; (d)
 any claims of the Debtor for equitable subordination under Bankruptcy Code § 510(c) or under other applicable
 laws; and (e) any Claim of the Debtor to recharacterize any other party’s Claim. To the extent the Committee has the
 right to assert any such Causes of Action as defined herein, the Committee shall assign such rights and Causes of
 Action to the Liquidation Trust (other than the avoidance actions under chapter 5 of the Bankruptcy Code as
 described in section 3(b)(iii)).

                                                            4
 4829-8898-3965.2
Case 19-31717-sgj11 Doc 110 Filed 07/18/19                Entered 07/18/19 17:18:45       Page 15 of 16



         4.     Cash Collateral. Agneto will permit the Debtor’s use of the Administrative Cash
 Collateral Reserve, plus any other Cash Collateral (apart from the proceeds of Causes of Action)
 in accordance with the Cash Collateral budgets approved by Agneto and Cash Collateral Orders
 of the Court; however, the Parties agree the Final Cash Collateral Order in this Bankruptcy Case
 and budget shall include, and the parties agree to seek approval of same simultaneously with any
 motion seeking approval of this Agreement:

                    a. A Carve Out (as defined in the Cash Collateral Orders) for the Court approved
                       professional fees and expenses of the Committee in the total cumulative
                       amount of $100,000.00 (one hundred thousand dollars);

                    b. A Carve Out for the Court approved professional fees and expenses of the
                       Debtor in the total cumulative amount of $320,000.00 (three hundred twenty
                       thousand dollars);

                    c. A PACA Carve-Out (as defined in the Cash Collateral Order) up to
                       $250,000.00 (two hundred fifty thousand dollars) as provided by the Cash
                       Collateral Orders;

                    d. Payment in full of all statutory U.S. Trustee fees; and

                    e. A waiver of the right to challenge the validity, perfection, extent or priority of
                       the Agneto Secured Claims and the Agneto Secured Liens.

          5.     Termination of the Agreement. This Agreement terminates on the earlier of the
 following (unless waived in writing by all the Parties), provided that such termination in no event
 shall alter, change, or affect the provisions of section 2(a) or (d) hereof:

                    a. Failure of the Sale to close at a price of at least $2.5 million on or before
                       August 1, 2019;

                    b. Failure of the Debtor to confirm the Plan providing for the Plan Terms on or
                       before October 1, 2019;

                    c. Failure of at least seventy percent (70%) of the Unsecured note holders (based
                       on both number of holders and dollar amount of Claim) to provide a full
                       release to the Released Parties of all claims and causes of action, based on
                       notes and any equity investments, and to qualify as Additional Releasing
                       Parties under the Plan as contemplated under section 3(f) of this Agreement;

                    d. Appointment of a chapter 11 trustee;

                    e. Conversion of the chapter 11 to case to one under chapter 7; and

                    f. Dismissal of the chapter 11 case.




                                                      5
 4829-8898-3965.2
Case 19-31717-sgj11 Doc 110 Filed 07/18/19             Entered 07/18/19 17:18:45     Page 16 of 16



         6.     Effect of Termination. Termination of the Agreement shall return the Parties to
 the status quo ante as of July 3, 2019, provided that such termination in no event shall alter,
 change, or affect the provisions of section 2(a) or (d) hereof.

         7.      Merger and Integration. This document sets forth the entire agreement of the
 Parties and all prior and contemporaneous conversations, agreements, understandings, covenants,
 representations, and negotiations with respect to the subject matter hereof are merged herein and
 superseded hereby. No other agreements, covenants, representations, or warranties, express or
 implied, oral or written, have been made by any of the Parties with respect to the subject matter
 hereof. This Agreement may not be amended except by written consent of the Parties. The
 Parties specifically disclaim reliance on any representation or statement not contained in writing
 herein.

          8.        Counterparts. This Agreement can be signed in facsimile or PDF counterparts.

        9.       Jurisdiction. The Bankruptcy Court shall retain jurisdiction to enforce and
 construe the terms and provisions of this Agreement.

        10.    Governing Law. This Agreement is made and entered into under the laws of the
 State of Texas and Title 11 of the United States Code, and shall be interpreted, applied, and
 enforced under those laws. The Parties hereto agree that any litigation concerning this
 Agreement shall be held in the Court.

       11.          No Presumption. There shall be no drafting inference in connection with this
 Agreement.

        12.     Cooperation and Reasonable Efforts. Each Party shall use its commercially
 reasonable, good faith efforts to perform its obligations under this Agreement and to take, or
 cause to be taken, and do, or cause to be done, all things necessary, proper or advisable under
 applicable law, to obtain all consents required, to satisfy all conditions to its obligations
 hereunder and to cause the transactions contemplated herein to be effected as soon as practicable,
 in accordance with the terms of this Agreement and shall cooperate fully with each other Party
 and its officers, directors, employees, agents, counsel, accountants and other designees in
 connection with any step required to be taken as a part of its obligations under this Agreement.



                                   [SIGNATURE PAGE FOLLOWS]




                                                   6
 4829-8898-3965.2
 4844-8962-1660v.1 018497.00001
